Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 30, 2020

The Court of Appeals hereby passes the following order:

A19A2198. DENNIS THOMAS v. CITY OF ATLANTA FIREFIGHTERS
    PENSION FUND, et al.

      In this direct appeal, Dennis Thomas seeks review of the superior court’s final
order affirming the decision of the City of Atlanta Firefighters Pension Fund and its
Board of Trustees to deny Thomas’ claim for additional pension benefits. Under
OCGA § 5-6-35 (a) (1), however, appeals from orders of superior courts reviewing
an administrative decision must be initiated by filing an application for discretionary
appeal. See Dunlap v. City of Atlanta, 272 Ga. 523, 524 (531 SE2d 702) (2000).
Thomas’ failure to follow the required appellate procedure deprives us of jurisdiction
over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/30/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.